UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 6-KREPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16UNDER THE SECURITIES EXCHANGE ACT OF 1934For the month ofJuly, 2016Commission File Number: 0-15688 CORAL GOLD RESOURCES LTD.(Translation of registrant's name into English)900-570 Granville Street, Vancouver, BC V6C 3P1(Address of principal executive offices)Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.x Form 20-F ¨ Form 40-FIndicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨ No xIf "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SUBMITTED HEREWITHExhibits 99.1NewsRelease dated July 12, 2016 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CORAL GOLD RESOURCES LTD.(Registrant)Date:July 12, 2016By:/s/ Dorothy ChinDorothy ChinCorporate Secretary3
